Bronson, J.
(specially concurring). Bor purposes of this appeal the validity of the antenuptial contract is not questioned. The question presented solely involves the right of the widow to receive $1,500, as a statutory widow’s exemption, by reason of such antenuptial contract. I am of the opinion that, even though this antenuptial contract, by its terms, should be construed to apply to this statutory widow’s exemption of $1,500, it is unenforceable for reasons of public policy, concerning such statutory exemption of $1,500. The judgment of the trial court should be affirmed.
Christianson, Ch. J., concurs.